EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randy Pummil on 8/16/22.
The application has been amended as follows: 
Claim 1: The claim has been replaced with 
-- A surgical clamp having a proximal end and a distal end, the surgical clamp comprising:
a first elongated member having a length along a longitudinal axis and having a distal end and a proximal end;
a second elongated member having a length along a longitudinal axis and having a distal end and a proximal end;
a bight portion joining the first and second elongated members at the proximal end of the first elongated member of the surgical clamp and the proximal end of the second elongated member of the surgical clamp, 
wherein the first elongated member has a cross-section provided across the longitudinal axis such that, when the surgical clamp is in a closed position, the first elongated member presents a concave inner surface,
wherein the second elongated member has a cross-section provided across the longitudinal axis such that, when the surgical clamp is in the closed position, the second elongated member presents a concave inner surface,
wherein the first and second elongated members of the surgical clamp form an elongated partition-forming section located between the distal end of the surgical clamp and the bight portion of the surgical clamp when the surgical clamp is in the closed position and extending along at least a portion of the longitudinal axis of the first elongated member, wherein portions of the first elongated member and the second elongated member are spaced apart from one another and define the elongated partition-forming section,
wherein the bight portion of the surgical clamp forms at least a portion of a passage-forming section located towards the proximal end of the surgical clamp, wherein the passage-forming section, as defined by the bight portion, defines a fluid passage through which a fluid contained within an organ may flow when the surgical clamp is installed in the closed position around the organ, and wherein the elongated partition-forming section, as defined by the first elongated member and the second elongated member, generally obstructs the flow of fluid contained within a portion of the organ when the surgical clamp is installed in the closed position around the organ,
a closure mechanism operable to retain the surgical clamp in the closed position when the surgical clamp is moved from an open position to the closed position; and
wherein the bight portion includes a hinge that is flexible between the open position and the closed position.--
Claim 12: The claim has been replaced with 
--A bariatric clamp having a proximal end, a distal end, and configured to be provided in an open position and a closed position, the bariatric clamp comprising:
a first elongated member having an engagement portion disposed adjacent a first end of the first elongated member;
a second elongated member having a fastener portion positionable adjacent a first end of the second elongated member; and
a bight member having a flexible hinge having a top portion and a bottom portion, the flexible hinge being flexible between the open position and the closed position, the flexible hinge positioned adjacent a second end of the first elongated member, and a second end of the second elongated member, 
wherein the first elongated member and second elongated member comprise a partition-forming section of the bariatric clamp when the bariatric clamp is secured in the closed position by the engagement portion disposed adjacent the first end of the first elongated member and the fastener portion disposed adjacent the first end of the second elongated member, and wherein a passage-forming section is formed adjacent the bight member of the bariatric clamp,
wherein the passage-forming section defines a fluid passage through which a fluid contained within an organ may flow when the surgical clamp is installed in the closed position around the organ, and wherein the elongated partition-forming section, as defined by the first elongated member and the second elongated member, generally obstructs the flow of fluid contained within a portion of the organ when the surgical clamp is installed in the closed position around the organ, 
wherein the fastener portion is positionable in at least a lowered position and a raised position,
wherein a portion of the fastener portion is positioned adjacent the second elongated member when the fastener portion is positioned in the lowered position, and the fastener portion includes a detent configured to retain the fastener portion when positioned in the lowered position,
wherein the fastener portion is positioned to receive the engagement portion of the first elongated member when the fastener portion is positioned in the raised position, and 
wherein when the bariatric clamp is placed on an organ in the closed position, the organ is not fully occluded.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the art of record when considered alone or in combination neither renders obvious nor anticipates a surgical clamp comprising two elongated members when the in a closed position has a cross-section across the longitudinal axis that is a concave inner surface, a bight joining the two members, wherein the two members form an elongated partition-forming section that obstructs flow and a passage forming section that defines a fluid passage and a closure mechanism operable to retain the surgical clamp in the closed position, in conjunction with the claimed limitations. 
Specifically, the art of record does not teach a clamp as claimed having the two elongated members having a cross-section having an inner concave surface, in conjunction with the rest of the claimed limitations. 
With respect to claim 12, art of record when considered alone or in combination neither renders obvious nor anticipates a surgical clamp comprising two elongated members, a bight joining the two members, wherein the two members form an elongated partition-forming section that obstructs flow and a passage forming section that defines a fluid passage and a fastener portion that is positionable in at least a lowered position and a raised position, wherein a portion of the fastener portion is positioned adjacent the second elongated member when the fastener portion is positioned in the lowered position, and the fastener portion includes a detent configured to retain the fastener portion when positioned in the lowered position, wherein the fastener portion is positioned to receive the engagement portion of the first elongated member when the fastener portion is positioned in the raised position, in conjunction with the claimed limitations. 
Specifically, the art of record does not teach a clamp as claimed having a fastener portion is movable from a lowered position where it is held in that position by a detent to a raised position in which it engages the engagement portion of the first member, in conjunction with the rest of the claimed limitations. 
Regarding claim 21, the art of record when considered alone or in combination neither renders obvious nor anticipates a surgical clamp comprising two elongated members when the in a closed position has a cross-section across the longitudinal axis that is a concave inner surface, a hinge joining the two members, wherein the two members form a passage forming section that defines a fluid passage, in conjunction with the claimed limitations. 
Specifically, the art of record does not teach a clamp as claimed having the two elongated members having a cross-section having an inner concave surface, in conjunction with the rest of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771